UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7062



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


EARNEST MCARN,

                                            Defendant - Appellant.


Appeal from the United States District Court for the District of
South Carolina, at Florence.   Cameron McGowan Currie, District
Judge. (4:94-cr-00083-CMC-9; 4:06-cv-01597-CMC)


Submitted:   October 31, 2006         Decided:   November 6, 2006


Before WILLIAMS, MICHAEL, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Earnest McArn, Appellant Pro Se. William Earl Day, II, Assistant
United States Attorney, Florence, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Earnest McArn seeks to appeal from the district court’s

order construing his motion for reduction of his sentence as a

motion under 28 U.S.C. § 2255 (2000), and denying relief because it

was a successive § 2255 motion for which authorization had not been

obtained.    We find that the district court properly construed the

motion as one under § 2255.    See Raines v. United States, 423 F.2d

526, 528 & n.1 (4th Cir. 1970); see also Gonzalez v. Crosby, 545

U.S. 524, ___,   125 S. Ct. 2641, 2647 (2005) (where a motion is “in

substance a successive habeas petition,” it “should be treated

accordingly”).

            Because McArn’s motion was properly construed as a § 2255

motion, the order dismissing the motion is not appealable unless a

circuit justice or judge issues a certificate of appealability. 28

U.S.C. § 2253(c)(1) (2000); Jones v. Braxton, 392 F.3d 683 (4th

Cir. 2004).    A certificate of appealability will not issue absent

“a substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard

by demonstrating that reasonable jurists would find that the

district    court’s   assessment   of   his   constitutional   claims   is

debatable or wrong and that any dispositive procedural rulings by

the district court are likewise debatable.            See Miller-El v.

Cockrell, 537 U.S. 322, 336 (2003); Slack v. McDaniel, 529 U.S.

473, 484 (2000); Rose v. Lee, 252 F.3d 676, 683 (4th Cir. 2001).


                                   - 2 -
We have independently reviewed the record and conclude that McArn

has not made the requisite showing.       Accordingly, we deny a

certificate of appealability and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                         DISMISSED




                              - 3 -